Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7, “wherein the data object comprises one or more data objects” is vague because it is not understood how a singular “data object” comprises a plurality of “data objects”
Claims 8 and 10 are vague as they depend on Claim 7.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, 13-23, 25-27, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (2010/0333116) in view of Vincent (2015/0280959).

receiving, from an application, one or more received requests with respect to a data object ("receive requests...in a particular API", paragraph [0112]; "to respond to storage operation requests...application", paragraph [0331]);
processing, by a processing device, the one or more received requests to determine one or more data utilization characteristics of the application with respect to the data object ("requests for the submodule to transfer data to a target cloud storage", paragraph [0126]; "received file system requests", paragraph [0131]; "file system requests upon the mounted cloud storage...to facilitate easier utilization", paragraph [0133]; "receives a request to encrypt a file located on a target cloud storage", paragraph [0417]); and
configuring one or more aspects of the data object in view of the one or more data utilization characteristics ("configured to perform a first type of storage operation", paragraph [0077];
"configured to optimize data storage and/or retrieval", paragraph [0079]; "configured to facilitate data storage provisioning and/or cost charge blocks", paragraph [0108]; "configured to permit a direct interface...to facilitate easier utilization of remote cloud storage sites", paragraph [0133]; "permits clients to utilize data management services and cloud storage on a capacity or utilization basis", paragraph [0319]; "reconfigured to allow a cloud storage provider to utilize the system", paragraph [0324]).
As discussed above, Prahlad essentially discloses the claimed invention but does not explicitly disclose "based on the determined one or more data utilization characteristics, adding one or more transaction semantics and one or more identifiers to the one or more requests; associating the one or more requests with one or more operations; and performing the one or more operations with respect to the data object in a sequence defined by at least one of the transaction semantics or API semantics."

It would have been obvious to one of ordinary skill in the art to have optimize the resource utilization in semantics in Prahlad in order to improve space utilization levels as taught by Vincent (paragraph [0188]).
Claims 31 and 32 are rejected similarly as discussed above.
Regarding Claim 2, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises configuring one or more aspects of a storage of the data object ("configured to perform a first type of storage operation", paragraph [0077]; "configured to optimize data storage and/or retrieval", paragraph [0079]; "configured to facilitate data storage provisioning and/or cost charge blocks", paragraph [0108]).
Regarding Claim 3, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises adding one or more attributes to the one or more requests ("file 
Regarding Claim 4, Prahlad discloses the method of claim 3, wherein the one or more attributes comprise at least one of: a preferred data placement of one or more elements of the data object ("storage preference... user preference or a storage policy", paragraph [0066]), an amount of data caching to be performed with respect to one or more elements of the data object ("identifying data blocks within a cache of the cloud gateway...determining a size of a container file", Claim 6), a priority of data caching to be performed with respect to one or more elements of the data object ("storage policy may comprise...priorities, rules...", paragraphs [0073], [0074]), or a read-ahead window to be applied with respect to one or more elements of the data object.
Regarding Claim 5, Prahlad discloses the method of claim 4, wherein configuring one or more aspects of the data object further comprises selecting a storage tier with respect to the data object in view of at least one of: a performance of the storage tier ("improve price and performance...Restoring data quickly and directly from any physical or cloud-based storage tier", paragraphs [0454], [0455]), a speed of the storage tier ("improve price and performance...Restoring data quickly and directly from any physical or cloud-based storage tier", paragraphs [0454], [0455]), a capacity of the storage tier ("tiers of storage that provide extensible storage capacity", paragraph [0325]), a physical location of the storage tier, a geographical location of the storage tier ("storage location", paragraph [0066]), an access protocol associated with the storage tier ("various tiers of storage...with faster access/restore times", paragraph [0011]), an availability of the storage tier, or one or more functional properties of the storage tier ("By integrating these functions", paragraph [0440]).
Regarding Claim 6, Prahlad discloses the method of claim 5, wherein the one or more functional properties of the storage tier comprise at least one of encryption or compression ("encryption, 
Regarding Claim 7, Prahlad discloses the method of claim 1, wherein the data object comprises one or more data objects ("data object", paragraphs [0040], [0041], [0126], [0334]).
Regarding Claim 8, Prahlad discloses the method of claim 7, wherein configuring one or more aspects of the data object comprises configuring one or more aspects of a storage of the one or more data objects ("data objects...the pre-configured size", paragraphs [0154], [0158]; "data objects on a storage device", paragraph [0022]; "various data objects subject to a storage policy", paragraph [0044]).
Regarding Claim 10, Prahlad discloses the method of claim 7, wherein configuring one or more aspects of the data object comprises configuring one or more aspects of a storage of at least one of the one or more data objects ("data objects...the pre-configured size", paragraphs [0154], [0158]; "data objects on a storage device", paragraph [0022]; "various data objects subject to a storage policy", paragraph [0044]).
Regarding Claim 13, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises providing one or more data layouts ("layout of the information", paragraph [0270]) and one or more APIs with respect to the application ("web browser application configured to connect...by using an API associated with a mobile operating system such Windows Mobile...", paragraph [0116], [0419]).
Regarding Claim 14, Prahlad discloses the method of claim 13, wherein the one or more data layouts ("layout of the information", paragraph [0270]) and the one or more APIs enable the application ("API for accessing collaborative features", paragraph [0269]) to access one or more elements of the data object based on one or more identifiers ("compare identifiers of two or more files... such as access control lists", paragraph [0142]).

Regarding Claim 16, Prahlad discloses the method of claim 13, wherein the one or more data layouts ("layout of the information", paragraph [0270]) and the one or more APIs enable another application to access one or more elements of the data object ("API for accessing collaborative features", paragraph [0269]).
Regarding Claim 17, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises: determining that one or more elements of the data object are redundant ("filtering out redundant data" indicates that redundant data is identified or determined, paragraph [0447]);
extracting the one or more elements determined to be redundant from the data object ("filtering out redundant data" indicates that redundant data is extracted or filtered out", paragraph [0447]) and storing the remaining elements of the data object ("it reaches the cloud", "backups and data compression", paragraph [0447]).
Regarding Claim 18, Prahlad discloses the method of claim 1, wherein the one or more requests comprise one or more filtering rules and wherein configuring one or more aspects of the data object comprises providing one or more elements of the data object in view of the one or more filtering rules ("by filtering out redundant data before it reaches the cloud", paragraph [0447]).
Regarding Claim 19, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises marking one or more elements of the object with one or more tags ("object using received metadata e.g. using content tags provided as metadata by a user", paragraph [0379]).

Regarding Claim 21, Prahlad discloses the method of claim 19, wherein the one or more tags are generated in view of an inspection ("add links, references, or pointers", paragraph [0374]) of one or more elements of the data object ("data object", paragraph [0373]).
Regarding Claim 22, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises adding one or more elements to the data object ("adds the received data", paragraph [0129]; "add these M blocks of data", paragraph [0131]; "add a reference to the data object", paragraph [0158]).
Regarding Claim 23, Prahlad discloses the method of claim 22, wherein the one or more elements comprise one or more fields ("data field", paragraph [0104]; "object table having similar fields", paragraph [0223]).
Regarding Claim 25, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises invoking one or more stored procedures with respect to the data object ("submodule may invoke the network agent", paragraph [0121]; "workflows and a search front-end that can be invoked", paragraph [0269]).
Regarding Claim 26, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises providing one or more virtual objects with respect to the data object ("virtual copy", paragraphs [0366], [0367], [0381]).
Regarding Claim 27, Prahlad discloses the method of claim 26, wherein the one or more virtual objects ("virtual copy", paragraphs [0366], [0367], [0381]) enable performance of the one or more 
Regarding Claim 29, Prahlad discloses the method of claim 1, wherein configuring one or more aspects of the data object comprises:
storing one or more first elements of the data object in a first storage resource (figs. 1 and 2; "data objects on a storage device", paragraph [0022]); and
storing one or more second elements of the data object in a second storage resource (figs. 1 and 2; "data objects on a storage device", paragraph [0022]).
Regarding Claim 30, Prahlad discloses the method of claim 29, wherein storing one or more first elements of the data object in a first storage resource comprises storing one or more first elements of the data object in a first storage resource based on at least one of: a size of the one or more first elements of the data object ("size of a shared data object", paragraph [0364]), an access frequency of the one or more first elements of the data object ("frequency or use/access", paragraph [0066]), an age of the one or more first elements of the data object, a policy associated with the one or more first elements of the data object, a schedule associated with the one or more first elements of the data object, or a write frequency associated with the one or more first elements of the data object.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (2010/033116) in view of Vincent (2015/0280959) further in view of Daniel et al. (2005/0160091).
Regarding Claim 24, Prahlad discloses combination of the token with another data field, paragraph [0104] but does not explicitly disclose adding one or more elements to the data object comprises adding one or more fields to the data object based on a reference in the data object to the one or more fields.
However, Daniel et al. (2005/0160091) teaches adding field to the data object. The join clause based on the relationship table creating a link or reference between objects (paragraph [0045]).
.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (2010/033116) in view of Vincent (2015/0280959) further in view of Cohen (2016/0344758).
Regarding Claim 28, Prahlad discloses shared data object (paragraph [0364] but does not explicitly disclose configuring one or more aspects of the data object comprises performing the one or more requests with respect to a plurality of data objects that share one or more attributes with the data object.
However, Cohen (2016/0344758) teaches analyst could request a list of data items as data objects by a shared attributed (paragraph [0008]) in order to discover additional data item.
It would have been obvious to one of ordinary skill in the art to have requested the data items or objects that share attribute in order to discover additional data item in Prahlad as taught by Cohen.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 13-23, 24, 25-27, 28, 29-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.



	/WILSON LEE/               Primary Examiner, Art Unit 2152